Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 14, 2015

                                           No. 04-15-00293-CR

                                     EX PARTE Steven M. GARY

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On May 11, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on May 14, 2015.



                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR2945, styled The State of Texas v. Steven M. Gary, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.